EXHIBIT 10.7(b) SCHEDULE A TO EXHIBIT 10.6(b) The following individuals entered into Executive Deferred Compensation Agreements with The Ohio Valley Bank Company identified below which are identical to the Executive Deferred Compensation Agreement, dated December 28, 2007, between Jeffrey E. Smith and The Ohio Valley Bank Company filed herewith. Date of NameExecutive Deferred Compensation Agreements Katrinka V. HartJanuary 17, 2008 E. Richard MahanDecember 28, 2007 Scott W. ShockeyDecember 24, 2007 Thomas E. WisemanDecember 31, 2009
